         Case 1:19-cv-08975-PGG Document 33 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC PARHAM, individually and on behalf
of all others similarly situated,

                           Plaintiff,                               ORDER

             - against -                                      19 Civ. 8975 (PGG)

ALDI INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at today’s conference, any amended complaint is to be filed by July

9, 2020. Plaintiff’s counsel stated during today’s conference that Plaintiff wishes to withdraw

his claim for negligent misrepresentation. Accordingly, that claim is hereby dismissed. If

Plaintiff wishes to withdraw any claims, he will so advise the Court by July 9, 2020. By July

16, 2020, Defendant will submit a letter notifying the Court as to whether it intends to move to

dismiss. If Defendant plans to file a motion to dismiss, the letter should include an agreed-upon

briefing schedule.

Dated: New York, New York
       July 2, 2020
